 

--------------------------------------------------------------------------------


LONG-TERM PERFORMANCE AWARD AGREEMENT
 
Payable in Shares
 


 
(Under the Kaman Corporation
 
2013 Management Incentive Plan)
 
THIS LONG-TERM PERFORMANCE AWARD AGREEMENT (this “Agreement”), is made and
entered into as of the ___ day of February, 20__, (the “Grant Date”) by and
between KAMAN CORPORATION, a Connecticut corporation with its principal office
in Bloomfield, Connecticut (the “Company”), and __________________ (the
“Participant”);
 
Recitals:
 
A.  The Participant has been designated a Covered Employee under the Kaman
Corporation 2013 Management Incentive Plan (the “Plan”), and the Committee
wishes to grant the Participant a Performance-Based Award under Section 14 of
the Plan (such Performance-Based Award being sometimes hereinafter referred to
as the “Long-Term Performance Award”).
 
B.  The Committee intends the Long-Term Performance Award to be qualified
“performance-based compensation,” meeting the requirements of Section 162(m) of
the Code.
 
C.  All capitalized terms used but not otherwise defined in this Agreement shall
have the meanings ascribed to them in the Plan, except as provided in Section
10.
 
NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements herein contained, the parties hereto hereby agree as follows:
 
1.  Long-Term Performance Award.
 
(a)  Subject to the terms and conditions of this Agreement, the Participant is
hereby awarded a Performance-Based Award under Section 14 of the Plan, which
shall entitle the Participant to a payment in Shares to the extent that the
Company attains specified Performance Goals established by the Committee.  The
Performance Goals and the Performance Cycle to which they relate are set forth
in Exhibit A to this Agreement, which is hereby incorporated herein by
reference.  The Long-Term Performance Award is subject to forfeiture as more
particularly described in Section 2 of this Agreement.
 
(b)  In order for the Participant to be eligible to receive the payment which
the Participant may otherwise earn pursuant to the Long-Term Performance Award,
the Participant must execute and deliver a copy of this Agreement to the
President of the Company at its offices in Bloomfield, Connecticut, within sixty
(60) days of the date on which the Participant receives this Agreement.  The
Participant must execute the signature page of this Agreement and a copy of
Exhibit A to this Agreement.  In the event that this Agreement is executed by
the Company and the Participant prior to the completion of Exhibit A, the
Company shall complete Exhibit A within a reasonable time.  The Participant
shall not be entitled to any payment under this Agreement except in accordance
with the Performance Goals and other factors with respect to such payment as
shall have been set forth on a copy of Exhibit A that shall have been executed
by both the Company and the Participant and attached to this Agreement.  Except
as provided under Section 2(b) (in the case of death or Disability) or Section 6
(in the case of a Change in Control), no amounts shall be paid under this
Agreement except to the extent that the Performance Goals set forth in Exhibit A
have been met during the entire Performance Cycle.
 
 
1

--------------------------------------------------------------------------------

 
 
2.  Vesting, Termination and Forfeiture.
 
(a)  Except as otherwise provided in this Section 2 and Section 6 below, a
Participant must be employed with the Company until attaining age 62 in order to
have a vested right to receive Shares based on the Company’s attainment of the
Performance Goals specified in Exhibit A to this Agreement.
 
(b)  If the employment of the Participant terminates during the Performance
Cycle relating to the Long-Term Performance Award because of death or
Disability, then a pro rata portion of the Long-Term Performance Award shall be
deemed fully vested and fully earned by such Participant (or his estate), such
portion to be determined by multiplying 100% of the target value of the Award by
a fraction the numerator of which shall be the number of days from the beginning
of the Performance Cycle to the date of such termination and the denominator of
which shall be the total number of days during the Performance Cycle.
 
(c)  If the employment of the Participant terminates during the Performance
Cycle relating to the Long-Term Performance Award or at any time thereafter for
any reason other than death or Disability, then the Participant shall not be
entitled to any payment with respect to the Long-Term Performance Award subject
to such Performance Cycle, unless the Committee shall otherwise determine in its
discretion to waive the continuing employment requirement under Section 2(a)
above.
 
(d)  As used in this Agreement, the term “Disability” or “Disabled” means
permanent and total disability as defined by Code Section 22(e)(3), and the term
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor Code, and related rules, regulations and interpretations.
 
3.  Payment.  Except as provided in Section 6 below (in the case of a Change in
Control), the number of Shares earned under this Agreement based on performance
during the Performance Cycle (or deemed to be earned in the case of death or
Disability under Section 2(b) above) shall be issued as soon as reasonably
practicable after they have become vested under Section 2 above.  The number of
Shares to be delivered to the Participant is equal the dollar value earned under
this Agreement divided by the Fair Market Value of Share on the Grant
Date.  Earned Shares shall be issued in uncertificated form and recorded on the
shareholder records maintained by the Transfer Agent and Registrar of the Shares
(the “Transfer Agent”).
 
4.  No Employment Rights.  No provision of this Agreement shall:
 
(a)  confer or be deemed to confer upon the Participant any right to continue in
the employ of the Company or any Subsidiary or shall in any way affect the right
of the Company or any Subsidiary to dismiss or otherwise terminate the
Participant’s employment at any time for any reason with or without case, or
 
 
2

--------------------------------------------------------------------------------

 
 
(b)  be construed to impose upon the Company or any Subsidiary any liability for
any forfeiture of the Long-Term Performance Award which may result under this
Agreement if the Participant’s employment is so terminated, or
 
(c)  affect the Company’s right to terminate or modify any contractual
relationship with the Participant if the Participant is not an employee of the
Company or a Subsidiary.
 
5.  No Liability for Business Acts or Omissions.  The Participant recognizes and
agrees that the Board or the officers, agents or employees of the Company in
their conduct of the business and affairs of the Company, may cause the Company
to act, or to omit to act, in a manner that may, directly or indirectly, affect
the amount of or the ability of the Participant to earn the Long-Term
Performance Award under this Agreement.  No provision of this Agreement shall be
interpreted or construed to impose any liability upon the Company, the Board or
any officer, agent or employee of the Company for any effect on the
Participant’s entitlement under the Long-Term Performance Award that may result,
directly or indirectly, from any such action or omission.
 
6.  Change in Control.  The Long-Term Performance Award shall be settled upon a
Change in Control as provided in Section 13.2 of the Plan provided that the
transaction or event triggering a Change in Control constitutes a “change in
control event” as defined in Treasury Regulation § 1.409A-3(i)(5) under  Section
409A of the Code.
 
7.  Committee’s Discretion.  The Committee irrevocable agrees that it shall not
exercise any discretionary authority under the Plan to reduce the amount of an
award payable under this Agreement in a manner that is inconsistent with
preserving equity award treatment.
 
8 . Changes in Capitalization.
 
(a)  Neither this Agreement nor the issuance of any Shares in payment or partial
payment of the Long-Term Performance Award shall affect in any way the right or
power of the Company or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stocks ahead of or affecting the Shares or the rights thereof, or the transfer
of all or any part of its assets or business, or any other corporate act or
proceedings, whether of a similar character or otherwise.
 
(b)  In the event of a recapitalization, stock split, stock dividend, divisive
reorganization or other change in capitalization affecting the Shares, an
appropriate adjustment will be made in respect of any Shares issued to the
Participant in payment of any or all of Participant’s entitlement under the
Long-Term Performance Award.
 
9.  Tax Withholding.  The settlement of this Award is conditioned on the
Participant making arrangements reasonably satisfactory to the Company for the
withholding of all applicable federal, state, local or foreign taxes as may be
required under applicable law.  The vesting of earned Shares under this
Agreement will result in the Participant’s recognition of income for federal and
state tax purposes (and/or foreign tax purposes, if applicable) and shall be
subject to all applicable tax and tax withholding requirements.  The Company or
any Subsidiary shall have the authority and the right to deduct or withhold, or
require the Participant to remit to the Company, an amount sufficient to satisfy
all applicable federal, state, local and foreign taxes (including Participant’s
FICA or employment tax obligations) required by law to be withheld with respect
to the vesting of the Restricted Shares.  The Company may, in its sole
discretion and in satisfaction of the foregoing requirement, withhold, or allow
the Participant to elect to have the Company withhold, Shares otherwise issuable
upon the vesting of any of the Restricted Shares (or allow the surrender of
Shares). The number of Shares so withheld or surrendered shall be limited to the
number of Shares that have a Fair Market Value on the date of withholding or
repurchase no greater than the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to supplemental taxable
income.  For purposes of this paragraph, such withheld or surrendered Shares
shall be valued at the closing price of the Company’s Common Stock in the New
York Stock Exchange on the most recent trading day preceding the date of
determination on which sales of the Shares occurred.
 
 
3

--------------------------------------------------------------------------------

 
 
10.  Interpretation.  This Agreement shall at all times be interpreted,
administered and applied in a manner consistent with the provisions of the
Plan.  In the event of any inconsistency between the terms of this Agreement and
the terms of the Plan, the terms of the Plan shall control and the Plan is
incorporated herein by reference; provided, however, that, in the event of any
inconsistency between an employment agreement (an “Employment Agreement”)
between the Participant and the Company, its Subsidiaries or Affiliates, the
terms of such agreement shall control.  For the avoidance of doubt, any
capitalized terms used in either this Agreement or the Plan and an Employment
Agreement shall have the meanings set forth in the Employment Agreement.
 
11.  Amendment; Modification; Waiver.  No provision of this Agreement may be
amended, modified or waived unless such amendment, modification or waiver shall
be authorized by the Committee and shall be agreed to in writing by the
Participant.
 
12.  Complete Agreement.  This Agreement contains the entire Agreement of the
parties relating to the subject matter of this Agreement and supersedes any
prior agreements or understandings with respect thereto.
 
13.  Agreement Binding.  This Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns and the Participant, his
heirs, devisees and legal representatives.
 
14.  Legal Representative.  In the event of the Participant’s death or a
judicial determination of his incompetence, reference in this Agreement to the
Participant shall be deemed to refer to his legal representative, heirs or
devisees, as the case may be.
 
15. Business Day.  If any event provided for in this Agreement is scheduled to
take place on a day on which the Company’s corporate offices are not open for
business, such event shall take place on the next succeeding day on which th e
Company’s corporate offices are open for business.
 
 
4

--------------------------------------------------------------------------------

 
 
16.  Titles.  The titles to sections or paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the title of any section or paragraph.
 
17.  Notices.
 
(a)  Any notice to the Company pursuant to any provision of this Agreement will
be deemed to have been delivered when delivered in person to the President or
Secretary of the Company, when deposited in the United States mail, addressed to
the President or Secretary of the Company, at the Company’s corporate offices,
when delivered to the President or Secretary of the Company by electronic mail,
or when delivered to such other address as the Company may from time to time
designate in writing.
 
(b)  Any notice to the Participant pursuant to any provision of this Agreement
will be deemed to have been delivered when delivered to the Participant in
person, when deposited in the United States mail, addressed to the Participant
at the address on the shareholder records of the Company, when delivered to the
Participant by electronic mail, or when delivered to such other address as the
Participant may from time to time designate in writing.
 
18.  Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.  Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
 
19.  Electronic Delivery.  In lieu of receiving documents in paper format, the
Participant agrees, to the fullest extent permitted by law, to accept electronic
delivery of any documents that the Company may be required to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other agreements, forms and communications) in connection with
this and any other prior or future incentive award or program made or offered by
the Company or its predecessors or successors.  Electronic delivery of a
document to the Participant may be via a Company e-mail system or by reference
to a location on a Company intranet site to which the Participant has access.
 
20.  Compensation Recovery.  The Company may cancel, forfeit or recoup any
rights or benefits of, or payments to, the Participant hereunder, including but
not limited to any cash payments made, or Shares issued by, the Company
following vesting of the Long-Term Performance Award under this Agreement or the
proceeds from the sale of any such Shares, under any future compensation
recovery policy that it may establish and maintain from time to time, to meet
listing requirements that may be imposed in connection with the Dodd-Frank Wall
Street Reform and Consumer Protection Act or otherwise.  The Company shall delay
the exercise of its rights under this Section for the period as may be required
to preserve equity accounting treatment.
 
 
5

--------------------------------------------------------------------------------

 
 
21.  Limitation on Excess Parachute Payments.  The settlement of this Award is
conditioned on the Participant making arrangements reasonably satisfactory to
the Company for the withholding of all applicable federal, state, local or
foreign taxes as may be required under applicable law.  The Participant shall
bear all expense of, and be solely responsible for, all federal, state, local or
foreign taxes due with respect to any payment received under this Agreement. 
Notwithstanding any other provision in this Agreement to the contrary, any
payment or benefit received or to be received by the Participant in connection
with a Change in Control or the termination of employment (whether payable under
the terms of this Agreement or any other plan, arrangement or agreement with the
Company or one of its Subsidiaries  (collectively, the “Payments”) that would
constitute a “parachute payment” within the meaning of Section 280G of the Code,
shall be reduced to the extent necessary so that no portion thereof shall be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), but only if, by reason of such reduction, the net after-tax benefit
received by the Participant shall exceed the net after-tax benefit that would be
received by the Participant if no such reduction was made.  Whether and how the
limitation under this Section 21 is applicable shall be determined under the
Section 280G Rules set forth in Exhibit B, which shall be enforceable as if set
forth in this Agreement.
 
22 . Section 162(m).  The Committee has granted this long-term performance award
with the intention that it qualifies as a Performance-Based Award under Section
14.1 of the Plan and this Agreement (including the Exhibits) shall be
interpreted consistent with this intention.
 
23.  Section 409A.  To the extent required by Section 409A of the Code, all
references to “termination of employment” and similar phrases for purposes of
this Agreement shall be construed to require a “separation from service” (as
defined in Section 1.409A-1(h) of the Treasury regulations after giving effect
to the presumptions contained therein).  To the extent that any payment to which
the Participant becomes entitled under this Agreement due to termination of
employment constitutes “nonqualified deferred compensation” subject to Section
409A of the Code and the Participant is deemed at the time of such termination
of  employment to be a “specified employee” under Section 409A of the Code, then
such payment shall not be made or commence until the earliest of (A) the
expiration of the six (6) month and one day period measured from the date of the
Participant’s termination of employment from the Company or, if earlier, the
date of the Participant’s death following such termination; provided, however,
that such deferral shall only be effected to the extent required to avoid
adverse tax treatment to the Participant, including (without limitation) the
additional twenty-percent (20% tax for which the Participant would otherwise be
liable under Section 409A(a)(1)(b) of the Code in absence of such
deferral.  Upon the expiration of the applicable deferral period, any payment
that would have otherwise been made during that period in the absence of this
Section shall be paid to the Participant or the Participant’s beneficiary in one
lump sum.  For purposes of this Section 14, the term “specified employee” means
an individual determined by the Company to be a specified employee under
Treasury regulation Section 1.409A-1(i) in accordance with the Company’s policy.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.
 
PARTICIPANT
 
KAMAN CORPORATION
 
   
By: 
 
[Insert Name]
 
[Name]
   
[Title]




 
7

--------------------------------------------------------------------------------

 

Exhibit A


LONG-TERM PERFORMANCE PROGRAM
2014 - 2016 PERFORMANCE CYCLE


 
Performance Cycle



The Performance Cycle to which this Long-Term Performance Award relates measures
the Company’s financial performance for the Performance Cycle commencing as of
January 1, 2014 and ending as of December 31, 2016.


 
Target Award



The target award for this Long-Term Performance Award expressed as a percentage
of the Participant’s current base salary is ___%.


 
Performance Criteria



The specific Performance Criteria comprising the Performance Goals and their
relative weightings are:




Performance Measure
 
Weighting
     
Average return on total capital
 
33%
Growth in earnings per share
 
33%
Total return to shareholders
 
34%



Average return on total capital will be the simple average of total return on
capital achieved in each of the three (3) years of the Performance Cycle.


Growth in earnings per share will be calculated by taking the simple average of
the Company’s diluted net earnings per share (“EPS”) for each of the three (3)
years of the Performance Cycle and computing the compound annual growth rate of
that average over the base period EPS.  The base period EPS is the simple
average of the Company’s diluted EPS from continuing operations for the three
years preceding the commencement of the Performance Cycle.


Total return to shareholders will be calculated on a dividends reinvested basis
and will measure the change in value of an investment in the Company’s Shares
during the Performance Period.
 
 
8

--------------------------------------------------------------------------------

 
 
Adjustments when Calculating Performance Measures



The Committee shall determine the extent to which a Performance Goal has been
met by including or excluding the impact of the items set forth in Section 14.4
of the Plan, which shall include, but not be limited to the following (as
reported in the Company’s financial statements for the applicable performance
period), whichever will produce the higher award:


[To be determined by the Committee on a grant-by-grant basis.]


The Committee shall have no discretion to vary the amount of the Long-Term
Performance Award.


Benchmark for Performance Comparison


The Company’s performance will be measured on a relative basis against the
performance of the Russell 2000 index companies during the Performance Cycle
using the same performance measures:


•      Average return on total capital
•      Growth in earnings per share
•      Total return to shareholders


In measuring the performance of the Russell 2000 companies, average return on
total capital and total return to shareholders will be measured using such
Russell 2000 companies data as reported in Compustat Financials published by S&P
Capital IQ, or a similar external reporting source in the event that Compustat
Financials should cease to be published by S&P Capital IQ.


Growth in earnings per share for the Russell 2000 index companies shall be based
on the compounded annual growth rate of earnings per share for the fiscal year
immediately preceding the commencement of the Performance Cycle to earnings per
share for the last fiscal year of the Performance Cycle.  Such earnings per
share data for the Russell 2000 index companies shall be measured as reported in
Compustat Financials published by S&P Capital IQ, or a similar external
reporting source in the event that Compustat Financials should cease to be
published by S&P Capital IQ.


 
Determination of Earned Award



In determining the actual award earned, each Performance Goal will be measured
separately and adjusted for its relative weighting.  The total of the three
calculations will determine the total award earned.


The actual award earned for each Performance Goal will be based on a comparison
of the Company’s performance as compared to the applicable benchmark for
performance comparison described above as follows:
 
 
9

--------------------------------------------------------------------------------

 


Kaman Performance vs. Russell 2000 Companies
 
% of Target Award Earned
     
Below 25th percentile
 
0%
25th percentile
 
25%
50th percentile
 
100%
75th percentile & above
 
200%



The percent of the target award earned for actual performance between the 25th
and the 50th percentile and between the 50th and 75th percentile will be
determined on a straight-line interpolation.


Notwithstanding the foregoing, the percentage of the Target Award earned with
respect to any particular Performance Measure calculated above shall be capped
at 150% if the Company’s performance with respect to that particular Performance
Measure is less than zero.



 
10

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Exhibit A to the Agreement to
be executed as of February __, 2014.






PARTICIPANT
   
KAMAN CORPORATION
 
   
By:  
 
[Name of Participant]
 
[Name]
   
[Title]
     




 
11

--------------------------------------------------------------------------------

 



Exhibit B —Section 280G Rules




The following rules shall apply for purposes of determining whether and how the
limitations provided under Section 21 are applicable to the Participant. 


1.  The “net after-tax benefit” shall mean (i) the Payments (as defined in
Section 21) which the Participant receives or is then entitled to receive from
the Company or a Subsidiary or Affiliate that would constitute “parachute
payments” within the meaning of Section 280G of the Code, less (ii) the amount
of all federal, state and local income and employment taxes payable by the
Participant with respect to the foregoing calculated at the highest marginal
income tax rate for each year in which the foregoing shall be paid to the
Participant (based on the rate in effect for such year as set forth in the Code
as in effect at the time of the first payment of the foregoing), less (iii) the
amount of Excise Tax imposed with respect to the payments and benefits described
in (i) above. 


2.  All determinations under Section 21 of this Agreement and this Exhibit B
will be made by an accounting firm or law firm that is selected for this purpose
by the Company’s Chief Executive Officer prior to a Change in Control (the “280G
Firm”).  All fees and expenses of the 280G Firm shall be borne by the Company. 
The Company will direct the 280G Firm to submit any determination it makes under
Section 21 of this Agreement and this Exhibit B and detailed supporting
calculations to both the Participant and the Company as soon as reasonably
practicable. 


3.  If the 280G Firm determines that one or more reductions are required under
Section 21 of this Agreement, the 280G Firm shall also determine which Payments
shall be reduced (first from cash payments and then from non-cash benefits, in
each such case first from amounts not subject to Section 409A of the Code and
then from amounts subject to Section 409A of the Code, with the Payments that
otherwise would be made last in time reduced first)  to the extent necessary so
that no portion thereof shall be subject to the excise tax imposed by Section
4999 of the Code, and the Company shall pay such reduced amount to the
Participant. 


4.  As a result of the uncertainty in the application of Section 280G at the
time that the 280G Firm makes its determinations under this Section, it is
possible that amounts will have been paid or distributed to the Participant that
should not have been paid or distributed (collectively, the “Overpayments”), or
that additional amounts should be paid or distributed to the Participant
(collectively, the “Underpayments”).  If the 280G Firm determines, based on
either the assertion of a deficiency by the Internal Revenue Service against the
Company or the Participant, which assertion the 280G Firm believes has a high
probability of success or controlling precedent or substantial authority, that
an Overpayment has been made, the Participant must repay to the Company, without
interest; provided, however, that no loan will be deemed to have been made and
no amount will be payable by the Participant to the Company unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Participant is subject to tax under Section 4999 of the Code
or generate a refund of tax imposed under Section 4999 of the Code.  If the 280G
Firm determines, based upon controlling precedent or substantial authority, that
an Underpayment has occurred, the 280G Firm will notify the Participant and the
Company of that determination and the amount of that Underpayment will be paid
to the Participant promptly by the Company. 
 
 
12

--------------------------------------------------------------------------------

 
 
5.  The Participant will provide the 280G Firm access to, and copies of, any
books, records, and documents in the Participant’s possession as reasonably
requested by the 280G Firm, and otherwise cooperate with the 280G Firm in
connection with the preparation and issuance of the determinations and
calculations contemplated by Section 21 of this Agreement and this Exhibit B.





 
13

--------------------------------------------------------------------------------

 
